Citation Nr: 0205198	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  95-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for heart disease.  

4.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
chronic polyp, osteoarthritis, labyrinthitis, low back pain, 
a hiatal hernia with reflux, duodenal diverticulitis, 
pneumonia, a peptic ulcer, a disorder manifested by upper 
gastrointestinal bleeds, residuals of a cholecystectomy, 
diabetes, an eye disorder, a psychiatric disorder, heart 
disease, hypertension, a disorder manifested by 
sleeplessness, and hearing loss as a result of treatment, 
including medication, provided by a VA Medical Center (VAMC) 
from October 1975 to October 1986.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1943 to February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1997 and June 
1999, the Board remanded this case to the RO for additional 
development.  


FINDINGS OF FACT

1.  In November 1989, the Board denied the claims of service 
connection for a psychiatric disorder, a right shoulder 
disorder, and heart disease, essentially on the basis that 
such disabilities were not shown to be related to service.  

2..  Evidence received since the November 1989 Board decision 
is either cumulative or redundant and, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide claims of entitlement to service connection for a 
psychiatric disorder, a right shoulder disorder, and heart 
disease.

3.  The veteran's claim for benefits under 38 U.S.C.A. § 1151 
was filed in February 1993.

4.  There is no competent evidence of a connection between 
chronic polyp, osteoarthritis, labyrinthitis, low back pain, 
a hiatal hernia with reflux, duodenal diverticulitis, 
pneumonia, peptic ulcer, a disorder manifested by upper 
gastrointestinal bleeds, residuals of a cholecystectomy, 
diabetes, an eye disorder, a psychiatric disorder, heart 
disease, hypertension, a disorder manifested by 
sleeplessness, or hearing loss, if any and any treatment of 
nonservice-connected disabilities provided at a VAMC from 
October 1975 to October 1986. 


CONCLUSIONS OF LAW

1.  Evidence received since November 1989 is not new and 
material, and claims of service connection for a psychiatric 
disorder, a right shoulder disorder, and heart disease may 
not be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156 and 
3.156 (2001) and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for chronic polyp, osteoarthritis, 
labyrinthitis, low back pain, a hiatal hernia with reflux, 
duodenal diverticulitis, pneumonia, a peptic ulcer, a 
disorder manifested by upper gastrointestinal bleeds, 
residuals of a cholecystectomy, diabetes, an eye disorder, a 
psychiatric disorder, heart disease, hypertension, a disorder 
manifested by sleeplessness, and hearing loss, claimed to be 
the result of VA treatment from October 1975 to October 1986 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2001) 
and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records reveal that no 
pertinent abnormalities were noted when he was examined for 
service entrance.  A September 1943 notation in the service 
medical reports indicates a winging scapula was noted on the 
veteran's arrival at his duty station.  It was determined 
that this winging scapula had existed prior to service.  In 
December 1944 the veteran was admitted to a medical facility, 
reporting a history of attacks of dizziness, headache and 
nausea.  Physical examination was negative.  The heart was 
not enlarged.  There was a normal sinus rhythm, and no 
murmurs were found.  The chest was clear to percussion and 
auscultation.  He showed a good exercise tolerance.  He was 
discharged to duty that month.  

On separation evaluation in February 1946, the spine, 
extremities, and cardiovascular systems were normal.  No 
psychiatric disorder was noted.  

From October 1975 through October 1986, and thereafter, the 
veteran has been treated at several VAMCs for numerous 
nonservice-connected disabilities.  None of these treatment 
reports indicate that any disability for which the veteran 
seeks benefits under 38 U.S.C.A. § 1151 resulted from, or was 
associated with, such treatment.  

In November 1989, the Board denied the veteran's claims of 
service connection for a psychiatric disorder, a right 
shoulder disorder, and heart disease.  It was found that 
there was no documented trauma to the right shoulder, that 
post-service medical records indicated the existence of a 
psychiatric disability years after his military service, and 
that indications of a right bundle-branch block, even if 
indicative of an underlying heart disease, was first 
demonstrated years after the veteran had completed active 
duty.  In essence, none of the disabilities was deemed 
related to service.

In February 1993, the veteran filed his claims for benefits 
under 38 U.S.C.A. § 1151.  VA compensation.  He did not 
explain the rationale for the claims.  He provided no medical 
evidence in support of the claims.  

The RO made extensive efforts to obtain medical records in 
support of the veteran's claims.  In May 1993, the RO 
contacted the VAMC in Winston-Salem, North Carolina, and 
asked them to investigate whether or not the veteran had 
disability as a result of VA treatment.  In a June 1993 
report, a physician working at the VAMC cited the veteran's 
disabilities, including uncontrolled diabetes mellitus, a 
hernia, a personality disorder, and other disorders.  The 
examiner concluded that it was "highly unlikely" that the 
list of problems said to be caused by the medicine used to 
treat the veteran's condition was in any way related to the 
veteran's problems.  The physician stated, in pertinent part:  

[The veteran] needs a wise[,] 
compassionate thick-skinned physician 
either in or out of the VA.  His 
disability claim should be denied but he 
should be offered medical help through 
the VA since, it is quite likely his 
personality disorder was present at the 
time of active duty and may have produced 
poor function at that time.  

In August 1993, the veteran provided the RO with copies of 
previously obtained service medical records.  He appeared to 
contend that he suffered from post-traumatic stress disorder 
(PTSD).  No stressors during service were indicated.  

In April 1995, the RO denied the veteran's claims.  In his 
notice of disagreement, the veteran provided no further 
contentions or evidence in support of his case.  Further, no 
additional evidence or contentions were provided when the 
veteran appealed the June 1995 statement of the case.  

In June 1997, the Board remanded this case to the RO for 
additional development.  The RO asked the veteran to clearly 
specify what conditions he believed resulted from VA medical 
care.  In a July 1997 response, the veteran noted a series of 
disabilities that he associated with his treatment.  However, 
he also indicated he had no additional medical evidence to 
send the RO.  He asked that the VA consider all evidence of 
record "that you already have."  

In 1997, the RO sought to obtain additional medical records 
pertinent to the veteran's claims.  In a series of responses, 
several VAMCs indicated they had no additional evidence.  
Additional outpatient treatment records were obtained, 
however, they did not indicate that any disability was 
related to the veteran's VA treatment.  

In September 1997, the RO contacted the veteran again and 
specifically requested that he provide evidence that tends to 
relate his claimed conditions to VA medical care.  The 
veteran did not specifically respond to this request.  

The RO contacted several VAMCs to obtain additional medical 
records.  Nevertheless, the Board found that additional 
development was warranted.  Following the Board's second 
remand of this case in June 1999, the RO underwent another 
extensive effort to obtain medical records that would support 
the veteran's case.  Efforts were undertaken to obtain 
medical records from multiple sources.  Records obtained 
indicate treatment for numerous nonservice-connected 
disorders.  However, none of these medical records indicate 
there is a nexus between the veteran's service and the 
disabilities for which service connection is claimed.  
Likewise, the medical records do not indicate that any 
current disability is related to the veteran's treatment at a 
VAMC from October 1975 to October 1986.  

In March 2001, the RO informed the veteran what the evidence 
must show to establish entitlement to the benefits he seeks, 
what has been done to help him with his claims, and what 
evidence was still needed from him in support of his case. 

Additional medical records were obtained by the RO.  These 
records continue to note treatment for a series of 
nonservice-connected disorders and do not reflect a 
relationship between the veteran's claimed disabilities and 
his active service or treatment at a VAMC from October 1975 
through October 1986.  A supplemental statement of the case 
was issued by the RO in November 2001.  The veteran's 
representative submitted written argument in February and 
March 2002.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The Section 1151 claim has been 
considered on the merits.  In evaluating the VA's duty to 
assist the veteran in the development of his case, the Board 
notes the extensive efforts of the RO to obtain pertinent 
medical records from VAMCs.  The RO has contacted numerous 
health care providers in an effort to assist the veteran in 
the development of his case, with little result.  
Significantly, the veteran himself has failed to provide any 
medical evidence in support of his case.  With regard to the 
veteran's claim under 38 U.S.C.A. § 1151, a medical opinion 
was obtained. 

The Board notes that the new VA regulations also redefine 
"new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Thus, they do not apply in the instant case, as the 
veteran's claims to reopen were filed well before then.
Under the VCAA, the VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
With regard to the duty to notify, the Board notes the 
extensive communications from the RO to the veteran over the 
last six years including, but not limited to, a statement of 
the case, supplemental statements of the case, rating 
decisions and extensive correspondence seeking information 
pertinent to his claims.  

In March 2001, the RO specifically referred to the VCAA in 
instructing the veteran what VA needed from him in order to 
assist him in the development of his case.  The veteran never 
responded to this request for information.  It has not been 
contended that the VA has failed in its duty to assist the 
veteran in the development of his case. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the U.S. Court of Appeals for Veterans Claims (Court) stated, 
in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

The RO has made all reasonable efforts to assist the veteran 
in the development of these claims.  The Board finds that, in 
light of the extensive and exhaustive efforts already made, 
further attempts at development would not be justified.  




III.  New and Material Evidence to Reopen 
Previously Denied Claims.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The veteran has provided absolutely no medical evidence in 
support of his previously denied claims.  Instead, he has 
provided the Board with copies of previously reviewed 
evidence that was before the Board in November 1989 when it 
previously denied these claims.  Copies of the veteran's 
service medical records that were before the Board in 
November 1989 are neither new nor material.  

The Board has specifically considered the notation of the VA 
physician in June 1993 who indicated that while this 
disability claim should be denied, it is "quite likely his 
personality disorder was present at the time of active duty 
and may have produced poor function at that time."  
Evaluating this observation, the Board notes that service 
connection may not be granted for a personality disorder.  
38 C.F.R. §§ 3.303(c), 4.9 (2001); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.  
Consequently, while the comment that the veteran had a 
personality disorder in service is "new," it is not material, 
as a personality disorder may not be service connected.  
Accordingly, this comment cannot be a basis for determining 
that new and material evidence has been submitted to reopen 
the previously denied claim of service connection for a 
psychiatric disorder.  

It is noteworthy that the medical specialist providing the 
June 1993 opinion did not indicate that this personality 
disorder was caused or aggravated by the veteran's active 
service, only that it produced "poor function at that time."  
A review of medical records received since November 1989 
fails to indicate any medical evidence that would support the 
conclusion that the veteran has a psychiatric disability, 
right shoulder disability, or heart disease as a result of 
his active service more than 50 years ago.  The veteran's 
failure to provide any relevant new medical evidence in 
support of his claims only supports this determination.  
Accordingly, the Board finds that the veteran has not 
supplied new and material evidence, and that the claims may 
not be reopened.  

IV. Benefits Under 38 U.S.C.A. § 1151.

The version of 38 U.S.C.A. § 1151 applicable in the instant 
case provides, in pertinent part:  Where any veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of hospitalization, medical or surgical treatment, 
...... not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to or the death of such veteran, disability or 
death compensation....... shall be awarded in the same manner as 
if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (effective prior to October 1, 
1997).  [38 U.S.C.A. § 1151 has been amended effective for 
claims filed on or after October 1, 1997.  The amended 
version adds the requirement that VA fault or an unforeseen 
event must be shown to establish entitlement to benefits 
under Section 1151.  It does not apply in the instant case 
because the veteran's claim was filed prior to October 1, 
1997.]

The regulation implementing 38 U.S.C.A. § 1151 provides, in 
general:  Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358 (a).  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Reviewing the language of the applicable versions of 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358, it is clear that 
threshold elements which must be demonstrated to establish 
entitlement to Section 1151 benefits include:  1) VA 
treatment, hospitalization, examination, or training; 2) 
Additional disability or death 3) Nexus between the VA 
treatment and the additional disability or death.  

Here, while there is evidence of extensive treatment by VA, 
and while there is evidence that the veteran has at least 
some of the disabilities for which he seeks benefits under 
38 U.S.C.A. § 1151 (chronic polyp, osteoarthritis, 
labyrinthitis, low back pain, a hiatal hernia with reflux, 
duodenal diverticulitis, pneumonia, a peptic ulcer, a 
disorder manifested by upper gastrointestinal bleeds, 
residuals of a cholecystectomy, diabetes, an eye disorder, a 
psychiatric disorder, heart disease, hypertension, a disorder 
manifested by sleeplessness, and hearing loss), there is 
absolutely no competent evidence that any such disability is 
related to VA treatment.  

The veteran has provided no medical evidence to support his 
hypothesis that the numerous disabilities are the result of 
his VA treatment.  Extensive medical records obtained by the 
RO do not reflect, or suggest, that any of the claimed 
disabilities is related to VA treatment.  When repeatedly 
asked by the RO to provide evidence in support of his case, 
the veteran failed to do so.  In fact, he has specifically 
indicated he has no evidence in support of his case. 

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1994).  Consequently, the veteran's lay assertions to the 
effect that the claimed disabilities are due to VA treatment 
have no probative value.  

As there is no competent evidence of a nexus between VA 
treatment and the disabilities for which benefits under 
38 U.S.C.A. § 1151 are claimed, a threshold requirement for 
establishing entitlement to Section 1151 benefits is not 
satisfied.  Hence, the claim must be denied. 





ORDER

The appeal to reopen claims of service connection for a 
psychiatric disorder, a right shoulder disorder, and heart 
disease is denied.  

Benefits under 38 U.S.C.A. § 1151 for chronic polyp, 
osteoarthritis, labyrinthitis, low back pain, a hiatal hernia 
with reflux, duodenal diverticulitis, pneumonia, peptic ulcer 
disease, a disorder manifested by upper gastrointestinal 
bleeds, residuals of cholecystectomy, diabetes, an eye 
disorder, a psychiatric disorder, heart disease, 
hypertension, a disorder manifested by sleeplessness, and 
hearing loss based on treatment, including medication, 
provided by a VAMC from October 1975 to October 1986, are 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

